REASONS FOR ALLOWANCE
Claims 1-10 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitations of “switching elements mounted on the substrate for switching energization of the motor windings; a lead wire set connecting the substrate and each phase winding of the motor windings;  15a power supply terminal connecting the substrate and a power supply; a ground terminal connecting the substrate and a ground; and a control circuit unit used to control on-off operations of the switching elements, wherein: the switching elements, the lead wire set, a power terminal including the 20power supply terminal and the ground terminal, and the control circuit unit are provided for each system; the switching elements, the lead wire set and the power terminal are arranged collectively in a power region provided for each system; and the lead wire sets are arranged in rotational symmetry” is not anticipated or made obvious by the prior art of record in the examiner’s opinion. The Examiner notes that this particular arrangement of components on the substrate along with the rotational symmetry of the lead wire sets is not disclosed in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the attached PTO-892 teach driving devices/motors of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249. The examiner can normally be reached M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        

/TONY H WINNER/Primary Examiner, Art Unit 3611